Citation Nr: 0124024	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the amount of 
$4,083.00, to include whether the indebtedness was properly 
created.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  He also served from March 8, 1970 to December 19, 1972 
but was discharged under dishonorable conditions.  The 
veteran died on June [redacted], 1994.  The appellant is the veteran's 
widow.     

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office's Committee on Waivers and Compromises (RO).  
In August 1998, the appellant requested a waiver of the 
recovery of the overpayment of nonservice-connected death 
pension benefits.  An October 1998 Decision on Waiver of 
Indebtedness by the RO denied the appellant's request.  


FINDINGS OF FACT

1.  The appellant was notified by the VA, at the time of her 
original award letter, as well as in subsequent 
correspondence, that a nonservice-connected death pension was 
an income-based program, that she should notify the VA 
immediately of any changes in income or changes in dependency 
status, and that failure to promptly report income could 
cause an overpayment which would be subject to recovery.

2.  In 1995, the appellant earned $2,635.00 and did not 
report this income to the VA; the VA was notified of this 
earned income in 1998.  

3.  An overpayment of nonservice-connected pension benefits 
in the amount of $2,631.00 was created due to the unreported 
income in 1995.

4.  On June 8, 1998, the appellant remarried.  

5.  On July 17, 1998, the RO received a statement in which 
the appellant notified the VA that she had remarried.  

6.  An overpayment of nonservice-connected death pension 
benefits in the amount of $1,452.00 resulted because the 
appellant received nonservice-connected death pension 
benefits in June 1998, July 1998, and August 1998.   

7.  The overpayment of $4,083.00 was not due to VA 
administrative error and the debt was validly created. 

8.  The appellant was at fault in the creation of the 
overpayment of nonservice-connected death pension benefits, 
in that she did not timely inform the VA of the changes in 
her income or of her remarriage; the VA was not at fault in 
the creation of the indebtedness.   

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled, based on her 
income and her remarriage.  

10.  The appellant's income, with consideration of the costs 
of life's basic necessities, is sufficient to permit 
repayment of the overpayment indebtedness without resulting 
in excessive financial difficulty, and the collection of that 
indebtedness would not defeat the purpose of the pension 
benefit program, or otherwise be inequitable.


CONCLUSIONS OF LAW

1.  An overpayment of nonservice-connected death pension 
benefits in the amount of $4,083.00 plus interest was 
properly created.  38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. 
§§ 3.3, 3.271, 3.272, 3.500 (b)(2), (n), 3.660 (2001). 

2.  Recovery of the overpayment of nonservice-connected death 
pension benefits, in the amount of $4,083.00, would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In October 1994, the appellant was awarded nonservice-
connected death pension benefits effective August 1, 1994.  
The award was based upon the appellant's reported income of 
zero.  The VA included a VA Form 21-8767, Death Pension Award 
Attachment, which explained factors affecting the benefits.  

In a December 1994 letter to the appellant, the VA indicated 
that her pension award was amended due to changes in the 
appellant's dependent's school attendance.  The VA informed 
the appellant that she must tell the VA immediately if there 
was a change in the number or status of her dependents.  The 
appellant was informed that the rate of VA pension depended 
on her total "family" income which included her income and 
that of any dependents.  The VA stated that they must adjust 
her payments whenever her income changed.  The VA informed 
the appellant that she must notify the VA immediately if 
income was received from any source other than what was shown 
in the letter.  It was noted that the appellant's reported 
income from November 7, 1994 was zero.  The VA informed the 
appellant that she must notify the VA of any changes in the 
income shown above.  The VA told the appellant that her 
failure to promptly tell the VA about income changes may 
create an overpayment which will have to be repaid.  

In a June 1995 letter, the VA again informed the appellant 
that the rate of VA pension depended on her total "family" 
income which included her income and that of any dependents.  
The VA stated that they must adjust her payments whenever her 
income changed.  The VA informed the appellant that she must 
notify the VA immediately if income was received from any 
source other than what was shown in the letter.

In an April 1998 letter, the appellant informed the VA that 
the information in a recent VA letter regarding her earned 
income in 1995 was correct.  The appellant indicated that it 
was her understanding in that she could earn some money and 
still receive her widow's pension.  

In a May 1998 letter, the VA informed the appellant that they 
proposed to reduce her monthly pension payments.  The VA 
indicated that they were proposing this change because they 
have received evidence showing that her family income or net 
worth had changed.  The VA indicated that the evidence showed 
that in 1995, the appellant received income as follows: 
$1,715 from C.E. and $920.00 from B.K.  The VA told the 
appellant that if the income they counted was not correct, 
she should send them an income verification from the payer of 
the income.  The proposed reductions were effective May 1, 
1995.  The VA informed the appellant that they would not 
adjust her payments for 60 days following the date of the 
letter, so that the appellant may submit evidence showing 
that they should not make this adjustment.  The VA informed 
the appellant that if she did not submit any evidence within 
60 days, they would make their final determination at the end 
of the 60 day period and adjust her award.  The VA informed 
the appellant that if she continued to accept payments at the 
present rate for the next 60 days, and the VA determined that 
they must make the proposed reduction, the appellant would 
have to repay all or part of the benefits she has received 
during the 60 days.  The appellant was informed of her rights 
to submit evidence and representation.  She was also informed 
that she could minimize the potential overpayment by agreeing 
with the proposed action or requesting an immediate 
adjustment.   

In a July 1998 letter, the VA informed the appellant that 
they have not received a reply to the May 1998 letter 
proposing the reduction of her benefits.  The VA amended the 
appellant's pension award from February 1995 to December 
1997.  The award was amended based upon countable annual 
income of $2,635 from February 1, 1995.  The VA informed the 
appellant that she must report her income from all sources.  
The VA informed the appellant that if she had received income 
from wages or any other source, that she should report the 
amount of the income and the time received.  The appellant 
was again informed that she should notify the VA immediately 
in any changes in the number or status of her dependents and 
any changes in income from any source.  The appellant was 
informed that the adjustment resulted in an overpayment which 
must be repaid.  

In July 1998, the VA notified the appellant that she owed the 
VA $2,631.00.  She was notified of her right to dispute the 
debt and was informed of the repayment plan.  

On July 17, 1998, the VA received a statement from the 
appellant in which she stated that the VA that she was 
recently married on June 8, 1998.  

In August 1998, the appellant requested a waiver of the 
overpayment in the amount of $2,631.00.  She indicated that 
repaying the money would cause a hardship on her and her 
family.  

In an August 1998 financial status report, the appellant 
reported that her monthly income was zero.  She reported that 
her spouse's monthly income was as follows: gross salary was 
$1,040.00; deductions were $268.00; and total net monthly 
income was $772.00.  She stated that her spouse was employed 
as a laborer since June 1998.  The monthly expenses included 
$573.00 for rent; $150.00 for food; $199.00 for utilities and 
heat; $189.00 for car expenses; $25.00 for work lunch; and 
$50.00 for church which totaled $1,186.00.  She indicated 
that the monthly expenses exceeded her income by $414.00.  
The appellant stated that the amount she could pay on a 
monthly basis towards the indebtedness was zero.  The 
appellant reported that she owned a 1988 automobile which was 
worth $2000.00.  This was her only asset.  The appellant 
indicated that she had no consumer debt. 

In an October 1998 Decision on Waiver of Indebtedness, the RO 
denied the appellant's request for a waiver.  The RO 
determined that the appellant was free from fraud, 
misrepresentation, and bad faith.  The RO found that the 
appellant was at fault in the creation of the first debt in 
the amount of $2,631.00 for failing to report all income 
during 1995 as requested.  The RO indicated that the 
appellant received benefits to which she was not entitled for 
the period of February 1, 1995 through January 31, 1996.  The 
RO indicated that this constituted unjust enrichment and 
failure to make restitution resulted in unfair gain at the 
expense of the government.  The RO further stated that the 
evidence shows that the appellant had been properly notified 
of reporting income in letters dated in October 1994 and June 
1995.  The RO indicated that pension was an income-based 
program and the pension was reduced anytime the other sources 
of income were increased.  The RO stated that the appellant 
failed to report wages earned during 1995 and this put the 
appellant at fault.  The RO further started that the 
appellant reported her remarriage in July 1998 and she was 
aware that she was no longer entitled to a widow's benefits 
if she remarried.  The RO pointed out that the appellant 
continued to negotiate checks received after June 1998 and 
this put her at fault in the creation of the second debt of 
$1,452.00.  The RO found that the appellant's degree of fault 
in the creation of these two debts failed to support the 
grant of a waiver and the waiver was denied due to fault and 
unjust enrichment.  

An April 1999 financial status report indicates that the 
appellant reported that she was employed as a bus driver 
since December 1998.  She indicated that her spouse was 
unemployed.  The appellant reported that her gross monthly 
salary was $800.00.  She paid $120.00 in taxes and her net 
take home pay was $680.00.  The appellant reported that her 
average monthly expenses included $669.99 for rent; $150.00 
for food; $100.00 for utilities and heat; $189.00 for car 
expenses; and $50.00 for church which totaled $1,158.00.  The 
appellant indicated that she was unable to pay anything 
towards the debt.  The appellant reported that she owned a 
car worth $2000.00.  She reported that she had a hospital 
debt which was originally $2,000; the remaining amount was 
$600.00.  The appellant reported that she paid $25.00 towards 
the amount each month and the past due amount was $75.00.  
The appellant indicated that her cost of living was modest 
and the bills were more than her income.  The appellant 
requested a waiver for the VA debt based upon the fact that 
she was unable to pay the debt back.  

In an April 1999 statement, the appellant indicated that she 
wanted to know how her debt went from $2,631.00 in July 1998 
to $4,083.00 in April 1999.  

In a May 1999 statement, the RO indicated that the $4,083.00 
pension debt was created in July 1998 and August 1998.  The 
RO stated that the July 1998 letter explained the debt of 
$2,631.00 was due to unreported income during 1995.  The RO 
stated that in the letter dated in August 1998 explained that 
the $1,452.00 debt was due to her remarriage after which time 
she was not entitled to a pension.  The RO indicated that the 
total debt was $4,083.00.  

In an August 1999 statement, the appellant stated that when 
she was working in 1995, she did so under the belief that she 
could work and earn enough to bring her up to the poverty 
level.  The appellant stated that she knew that widows were 
doing this and they assured her it was legal.  The appellant 
indicated that she guessed that she should have verified it 
with the veteran's office.  The appellant also stated that 
she remarried on June 8, 1998.  The appellant stated that she 
reported her marriage to the VA within a month.  The 
appellant indicated that the overpayment should not have been 
more than a one month payment ($484.00) and the overpayment 
should be less than $3,000.00.  The appellant indicated that 
she had agreed to pay the money back at $70.00 a month but 
she had not been able to do that because her husband lost his 
job.  The appellant stated that although she was at fault in 
creating the initial debt, the VA should have made the rules 
clearer to her so that she was not confused.  The appellant 
indicated that the creation of the second part of the debt 
was because the RO worked the claim so slowly.  She asserted 
that the RO should have only added $484.00 to the debt.  

Pertinent Law and Regulations

Improved Pension Benefits

Under applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  
38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4) (2001).  For 
pension purposes, payments of any kind from any source will 
be counted as income during the twelve month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (20001.  38 C.F.R. 
§ 3.271 (2001). 

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506; 
38 C.F.R. §§ 3.277, 3.660 (2001).  

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660 (a)(3) (2001). 

The effective date of the discontinuance of dependency and 
indemnity benefits as a result of remarriage is the last day 
of the month before the date of marriage.  38 C.F.R. § 3.500 
(n)(1) (2001).

Pursuant to applicable VA law and regulation, the effective 
date of an adjustment of an award of compensation based on an 
erroneous award is determined in accordance with the 
requirements of 38 C.F.R. § 3.500(b) (2001).  When an 
erroneous award is based solely on administrative error or 
error in judgment, the effective date of the reduction is the 
date of the last payment.  38 C.F.R. § 3.500(b)(2).  Sole 
administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.500(b)(1) (2001). 

Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).  

Validity of the Indebtedness

When the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor may dispute 
the amount or existence of a debt, which is a right that may 
be exercised separately from a request for waiver or at the 
same time.  See 38 C.F.R. § 1.911(c)(1) (2000); see also 
VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).

Waiver of Overpayment Indebtedness

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991 and Supp. 
2001); 38 C.F.R. §§ 1.963(a), 1.965(b) (2001). 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the debtor, and, (6) whether the debtor changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Duty to Assist

The Veterans Claims Assistance Act of (2000) (VCAA) provides 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA (the Secretary), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); (hereinafter 
VCAA); 66 Fed. Reg. 45,20 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The VCAA also provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Id.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  Id.  


Standard of Proof

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Initial Matters

During the pendency of this matter, the VCAA was made law.  
The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  38 U.S.C.A. § 5103A (as 
amended).  In this case, the matters concerning the 
indebtedness at question are not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  In May 1999, the RO 
explained to the appellant how the indebtedness was created.  
The June 1999 statement of the case notified the appellant of 
the pertinent law and regulations.  Review of the record 
reveals that the appellant submitted financial status reports 
in August 1988 and April 1999.  

There is sufficient evidence of record with which the Board 
may make an informed decision.  The Board has not identified 
any pertinent evidence which is not currently of record, and 
the appellant has not pointed to any such evidence.  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of this claim.  

In the present case, the appellant's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

Validity of the Indebtedness

Initially, the Board points out that the appellant challenged 
the validity of a portion of the overpayment indebtedness.  
The appellant asserts that the overpayment of the pension 
benefits due to her remarriage should only be $484.00, not 
the $1,452.00 which the RO indicated that was the amount of 
the overpayment due to the appellant's remarriage.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) has held that when the validity of a debt is 
challenged by an appellant, a threshold determination must be 
made on that question prior to a decision on waiver of 
indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

The Board finds that the appellant's challenges to the 
validity of the overpayment indebtedness have been adequately 
addressed by the RO.  In the October 1998 Decision on Waiver 
of Indebtedness and in a May 1999 letter, the RO explained 
how the indebtedness was created.  

As noted above, the appellant asserts that the overpayment 
indebtedness due to her remarriage should only be $484.00, 
not $1,452.00.  The appellant asserts that she reported her 
marriage to the VA within a month of the marriage and the 
amount of the overpayment should not be more than one 
payment.   

After careful review of the evidence of record, the Board 
finds that the overpayment indebtedness in the amount of 
$1,452.00 was properly created.  Pertinent regulations 
provide that the effective date of the discontinuance of 
dependency and indemnity benefits as a result of remarriage 
is the last day of the month before the date of marriage.  
38 C.F.R. § 3.500 (n)(1).  

In the appellant's case, the date of the marriage was June 8, 
1998.  The last day of the month before the date of her 
marriage was May 31, 1998.  Thus, the effective date of the 
discontinuance of the nonservice-connected death pension 
benefits due to the appellant's remarriage was May 31, 1998.  
The evidence of record shows that the appellant was paid 
nonservice-connected death pension benefits after that date.  
The record shows that nonservice-connected death pension 
benefits were improperly paid to the appellant in June, July 
and August 1998 and the appellant accepted the payments.  
Thus, an overpayment in the amount of $1,452.00 was properly 
created (nonservice-connected death pension benefits in the 
monthly amount of $484.00 x 3 months).  

The appellant argues that the overpayment of nonservice-
connected death pension benefits due to her remarriage should 
only be $484.00 a payment for one month.  The appellant 
argues that she notified the VA of her marriage within one 
month and therefore, the overpayment should be one payment.  
The Board finds that the pertinent regulations do not support 
this argument.  It is clear from the pertinent regulations 
that the effective date of the discontinuance of pension 
benefits due to remarriage is not based upon the date of 
notification of the remarriage.  It is clear that under 
38 C.F.R. § 3.500(n), the effective date of the 
discontinuance of the pension benefits is the last day of the 
month before the marriage.  The date of the notification of 
the marriage is essentially irrelevant when determining the 
date of discontinuance of pension benefits due to remarriage.  

The Board points out that the record reflects that the 
appellant had been previously informed that she would not be 
entitled to the pension benefits if she remarried, had a 
change in the number of dependents, or a change in income, 
and that she had an obligation to report such changes.  It is 
possible that the appellant did not have knowledge of the 
provisions of 38 C.F.R. § 3.500(n).  However, persons dealing 
with the Government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris, supra. 

The Board further finds that the VA did not commit 
administrative error when the VA paid the appellant death 
pension benefits from June 1998 to August 1998.  The evidence 
of record shows that the VA received notification of the 
appellant's marriage on July 17, 1998. That is the date the 
appellant's notification of the remarriage was received by 
the RO.  The Board finds that the VA discontinued the death 
pension benefits to the appellant in a timely manner.  The VA 
only had two weeks after notification of the remarriage to 
discontinue the August 1998 payment to the appellant and it 
is not unreasonable that the VA was unable to stop the August 
1998 payment due to lack of time.  

The Board also points out that the appellant should have 
known that she was not entitled to the death pension benefits 
after her remarriage.  Furthermore, the appellant failed to 
inform the VA of her marriage in a timely manner.  The 
appellant did not notify the VA of the marriage until almost 
six weeks after the date of the marriage.  Thus, the 
appellant's failure to notify the VA in a more timely manner 
contributed to the payment of the erroneous award.  The 
appellant further contributed to the erroneous award by 
cashing the checks and keeping the benefit payments.  Thus, 
the Board finds that the VA did not commit sole 
administrative error.  See 38 C.F.R. § 3.500(b).

In conclusion, the Board finds that the overpayment 
indebtedness in the amount of $4,083.00 was properly created.  
An overpayment indebtedness in the amount of $2,631.00 was 
due to unreported income in 1995 and an overpayment 
indebtedness in the amount of $1,452.00 was due to the 
appellant's remarriage.   

Entitlement to a Waiver of Recovery of the Overpayment 
Indebtedness

As noted above, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: 
(1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302.  The Board's review of the record reflects that the 
RO has resolved this question in favor of the appellant, 
finding, in essence, that her actions did not constitute 
fraud, misrepresentation or bad faith.  The Board concurs 
with this finding.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  The Board finds that the appellant was at fault 
in the creation of the overpayment indebtedness.  

First, the record shows that the appellant did not inform the 
VA, at all, that she earned income in 1995.  The evidence of 
record shows that the VA did not become aware of the 
appellant's additional income in 1995 until 1998.  The Board 
notes that the appellant was advised, when she was awarded 
the pension benefits in 1994, that the pension benefits were 
income-based benefits and that she had to inform the VA, 
immediately, of any change in the amount of her income.  The 
Board points out that the VA informed the appellant of her 
obligation to immediately notify the VA of income changes in 
December 1994 and June 1995 as well.  This obligation was 
clearly set forth in the VA letters.  Despite the 
notification, the appellant did not report to the VA that she 
began to earn additional income in February 1995.  Thus, the 
Board finds that the appellant was at fault because she 
failed to notify the VA of the additional income shortly 
after being informed of her obligation to do so.  The Board 
also finds that the appellant's contentions that the 
regulations were confusing to have no merit, since her 
obligation to notify the VA of changes in income was clearly 
set forth in the VA letters which were sent to her in 1994 
and 1995.    

Second, the record shows that the appellant was at fault in 
the creation of the indebtedness because the appellant did 
not timely notify the VA of her remarriage on June 8, 1998.  
The record shows that she first notified the VA of her 
marriage on July 17, 1998, almost six weeks after the date of 
the marriage.  The Board points out that the appellant had 
knowledge that she would not receive benefits if remarried 
and yet, she continued to receive the benefits after her 
remarriage.  

Consequently, the Board finds that the appellant was at fault 
in the creation of the overpayment indebtedness.

The Board finds that the VA was not at fault in the creation 
of the overpayment indebtedness.  The VA properly notified 
the appellant on several occasions of her obligation to 
report any income changes or changes in the number of 
dependents or remarriage.  The evidence of record shows that 
the VA took the appropriate action to reduce and terminate 
the appellant's award of pension benefits once they received 
information of the appellant's earned income in 1995 and of 
the appellant's remarriage in 1998.  The VA properly afforded 
the appellant 60 days to dispute or agree with the proposed 
action, prior to the termination of her benefits, as set 
forth in the VA regulations.  See 38 C.F.R. § 3.105.    

There has been no showing that the appellant changed her 
position to her detriment in reliance upon VA benefits.  The 
Board has considered whether recovery of the overpayment 
would defeat the original purpose of the benefit, by 
nullifying the object for which it was intended, and whether 
waiver of recovery of the indebtedness would create unjust 
enrichment.  Pension, as noted above, is an income-based 
program, intended to provide a basic level of support for 
spouses of veterans with wartime service.  Recovery of those 
amounts to which the appellant was not entitled would not 
defeat the purpose of the benefit, especially since the 
appellant is remarried.  This would not affect the 
appellant's other sources of income.  On the other hand, 
failure of the Government to insist upon its right to 
repayment of this debt would result in her unjust enrichment 
at the expense of the Government.  

Finally, the Board must analyze whether recovery of the 
overpayment from the appellant would result in undue 
financial hardship.  The evidence of record shows that the 
appellant's and her spouse's monthly income ranged from 
$772.00 to $800.00.  In an August 1998 financial status 
report, the appellant reported that her spouse earned $722.00 
a month (net income).  In the most recent financial status 
report dated in April 1999, the appellant indicated that her 
monthly income was $800.00.  The appellant reported that her 
spouse was not employed.  She did not give a reason of the 
unemployment.  In an August 1999 statement, the appellant 
merely indicated that her spouse lost his job.  

The Board finds that the appellant would be able to repay the 
overpayment indebtedness without undue hardship if both she 
and her spouse obtained employment and contributed to the 
family income.  There is no evidence of record that the 
spouse is permanently unemployable.  

The Board acknowledges that in the 1998 and 1999 financial 
status reports, the appellant reported that her monthly 
expenses ranged from $1,158.00 to $1,186.00, which was 
approximately $400.00 more than the reported monthly income.  
The Board finds that the appellant's statements as to her 
monthly income and expenses do not appear to be credible.  
Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein.  It is not clear how the 
appellant managed to maintain a household from August 1998 to 
April 1999 when her expenses each month were over $400 more 
than her income.  The Board also points out that some of the 
reported expenses are not for necessities.  For instance, the 
appellant reported having an expenses of $189.00 for her car.  
It is unclear why she would have to spend this much money 
each month on her car, especially if only one person in the 
household worked, as the appellant claimed.  

The Board also notes that despite monthly expenses exceeding 
income by over $400, the evidence shows that the appellant 
was able to pay off more than half of a hospital debt.  In 
the April 1999 financial status report, the appellant 
reported that she had a hospital debt I the original amount 
of $2,000.00; the current balance of the debt was $600.00.  
It appears that this debt was recently created since the 
appellant did not report this debt in the August 1998 
financial status report.  The Board emphasizes that the 
appellant is expected to accord a debt to the VA the same 
regard given to any other debt.  The Board finds that if the 
appellant is able to pay off a hospital debt at this time, 
she should be able to repay the overpayment indebtedness as 
well.     

The Board also points out that after notification of the 
indebtedness, the appellant had agreed to start paying back 
the indebtedness at $70.00 per month.  However, in the August 
1999 statement, the appellant stated that she had not been 
able to make the $70.00 payment to the VA because her husband 
lost his job.  The Board notes that the appellant's financial 
status was essentially the same when her spouse was working 
and after he lost his job.  The record shows that the 
appellant began working after her spouse lost his job and the 
family income essentially remained the same.  Thus, the Board 
finds that if the appellant had the resources to repay the 
indebtedness when her spouse was working, she should have the 
resources to repay the indebtedness at this time because she 
was employed and maintained the family income.    

With prudent budgeting, it is apparent that collection of the 
overpayment would not deprive the appellant or her family of 
the basic necessities of life.  There is no evidence that the 
appellant will be forced to endure a lack of food, clothing, 
shelter, or medical care as a result of the collection of the 
debt.  Thus, there is no indication that recovery of the 
overpayment would cause undue hardship.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the appellant's overpayment indebtedness in the 
amount of $4,083.00.  The Board finds that the appellant was 
at fault in the creation of the overpayment indebtedness and 
the VA was not at fault.  The Board also finds that the 
appellant would be unjustly enriched at the expense of the 
government if a waiver was granted and recovery of the 
overpayment indebtedness would not create undue hardship.  
The end result would not be unduly favorable or adverse to 
either the Government or the appellant.  The evidence in this 
case is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107(b).  Accordingly, the 
prior decision of the RO is affirmed, and the appellant's 
request for a waiver is denied.


ORDER

The overpayment indebtedness in the amount of $4,083.00 is 
valid.  

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits, in the principle amount of $4,083.00, is 
denied. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

